ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_07_EN.txt. 170

DISSENTING OPINION OF JUDGE RANJEVA
[Translation]

I find it difficult to subscribe to the conclusion in the Judgment that:
“Czechoslovakia was entitled to proceed, in November 1991, to the ‘pro-
visional solution’” and “Czechoslovakia was not entitled to put into
operation, from October 1992, this ‘provisional solution’” (para. 155 (1) (B)
and (C)).

From the point of view of logic, these two propositions, even sepa-
rated, are incompatible. The construction of public works has as its ulti-
mate purpose their operation. How then is it possible to reconcile the
lawfulness of constructing Variant C with the unlawfulness of putting it
into operation?

Here I cannot subscribe to the analysis by the majority of the Members
of the Court on the true role of the wrong done by Hungary, which is the
subject-matter of the first paragraph of the dispositif, in the chain of
intersecting wrongs to which the Court has, rightly, drawn attention in
paragraph 150 of its reasoning.

The unlawfulness of the Hungarian decision to suspend, then abandon,
the works may not, in law, be called in question. Hungary has not fully
performed its obligations under the Budapest Treaty. Furthermore, the
chronology of events is unfavourable to the Hungarian cause. However,
the situation in fact and in law is not as simple as it appears on reading
the Court’s analysis of it.

By favouring the chronological option in considering the facts, the
majority of the Court seems to give too simple an analysis of the
sequence of events. The structure of the questions set out in Article 2 of
the Special Agreement has not helped the Court in its task by disinclining
it to attach any importance to the legal effects of the intersecting wrongs
which form the cornerstone of the dispute that it had to decide.

The dual purpose of the Court’s task under the terms of Article 2 of
the Special Agreement is the subject of an excellent analysis in para-
graphs 130 and 131 of the present Judgment. My disagreement, though,
relates to the place of the intersecting wrongs which, in the eyes of the
majority of the Members of the Court, is pertinent only to the prescrip-
tive part of the Judgment, whereas in my opinion it constitutes the
cornerstone of the declaratory part.

The question which the Court could, or even should, have asked itself
is whether in the absence of Hungary’s first act of unlawfulness in 1989,
the subsequent wrongs would have occurred and in particular whether
the decision to abandon the works would have been taken in November

167
GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. RANJEVA) 171

1991. That question, a hypothetical one, should have been raised, in so
far as at no point does the Court consider the point of determining
whether the Hungarian wrong caused a sufficiently proven risk which
forced the Czech and Slovak Federal Republic to repair the damage by
the construction and putting into operation of Variant C — an issue
which should have led the Court to say whether one of the wrongs could
have been absorbed by another, so that the subsequent course of wrong-
ful acts had only one true cause.

That hypothetical question should have been asked in limine given
the risk of confusion built into the structure of Article 2, paragraph |, of
the Special Agreement. Because of the classification of the facts rele-
vant to the case into two blocks of questions (a) and (6), combined
with the Hungarian decision of 1989 being taken as the starting-
point for the sequence of events, a bilaterally comprehensive approach
to the issues was encouraged to the detriment of an overall vision
of the relationship between the two Parties, since the bilaterally
comprehensive view produced the illusion of a quasi-mechanistic
relationship between their respective conduct. Such an analysis would
have been well founded if the blocks (a} and (b) of facts described in
the question were on the one hand isolated and on the other hand
instantaneous in effect. Points (a) and (h) describe, within an overall
set of facts, the different acts which are imputable, respectively and
on different dates, to Hungary and to the Czech and Slovak Federal
Republic. That binary classification does not relate the sequence of
events.

In the present case, an analysis of the facts cannot be undertaken with-
out reference to the unbroken stream of acts and conduct of an ambigu-
ous nature that developed. The Project gives the impression of having
been, ab initio, the victim of a number of incidents and dogged by bad
luck. Thus, as the Court acknowledges, each of the Parties has committed
distinct wrongs. However, contrary to the observation of the majority of
the Court, I consider that each wrong played the role of catalyst for the
other. This is not a case of a single wrong committed at the same time by
the two Parties, nor of two successive wrongs, but of distinct wrongs
which together led to the existence of the situation currently before the
Court. Each Party contributed to creating a wrong which progressively
helped to cause the situation which is the subject-matter of the present
dispute in its entirety. It was necessary to put the interwoven nature of
the conduct and the wrongs in that light since, given the dual task of the
Court under Article 2 of the Special Agreement, the reciprocal nature of
the wrongs raises the problem of causality in the present dispute as a
whole.

The general scheme of this Judgment is based on the idea that the
Hungarian wrong is the causa prima in law of the dispute. However, con-
trary to my opinion, the majority of the Members of the Court sees its
scope as limited solely to the obligation of reparation: the intersecting
nature of the wrongs enables the Court to recommend “the zero option”

168
GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. RANJEVA) 172

as far as reparation of the damage is concerned, as it emerges from
operative paragraph 2 D in the terms the Court has chosen!.

With all the respect I have for the Court, I do not believe that the obli-
gation of reparation is the only area on which the intersecting nature of
the wrongs has had a bearing. The concept of violation of a norm, by the
commission of unlawful acts, is meaningless in absolute terms; it is only
meaningful in relation to the rights of each Party under the 1977 Treaty
and to the discretionary power of subjective characterization by a party
itself which is ascribed to it in law. The idea of violation thus enables
each party to infer the consequences from a course of conduct which it
has characterized as unlawful beforehand, in a discretionary manner,
These considerations lead on the one hand to consideration of the con-
sequences of the Hungarian wrong (para. 155 (1) (A)) for the sequence of
events and on the other hand to criticism of paragraph 155 (1) (B) of the
present Judgment.

No peremptory conclusion can be formulated as to the sequence of
facts which make up the conduct of each Party. The concept of original
cause may only be established, in the present case, on two conditions:
first, that of its appearance ex nihilo in the chain of events and, second,
that of its effectiveness as far as the actual genesis of the events is con-
cerned. In order to satisfy these requirements, it would have been neces-
sary for the wrong committed by Hungary to have borne no relation
whatsoever to any conduct on the part of Czechoslovakia. But, in the
present case, given the chaotic nature of the relations between the two
Parties in dispute, it is difficult to seek to introduce a more or less un-
differentiated mechanistic analysis into this discussion. Contrary to the
requirements inherent in the law of liability in domestic law, the case is
not about finding at all costs who is liable, nor about making a finding of
unlawfulness per se which is not the cause of the sequence of respective
actions of the Parties. Evidence of unlawfulness is not sufficient to estab-
lish a link of direct causality between the Hungarian conduct and the
Czechoslovak reaction.

The historical and technical details show that projects for regulating
the Danube in that portion of the river’s course had been envisaged since
the end of the Second World War. In the framework of such programmes
of co-operation, each party was pursuing objectives which were not
necessarily the same of those of its partner. Thus the Czech and Slovak
Federal Republic expressed a particular interest in hydroelectricity and

! The zero option is linked to a certain interpretation of the rule of Pomponius accord-
ing to which “Quod si quis ex culpa sua sentit, non intelligitur damnum sentire” (Digest,
“De regula juris”, 50, 17). In other words, a claimant is deprived of his right to reparation if
he can be accused of wrongdoing, whether or not it is the cause of the loss he has suffered.
The proposition of Pomponius was ruled out by canon law as individualization of liability
for fault gradually developed and mechanisms for presuming liability weakened.

169
GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. RANJEVA) 173

in navigation. The Nagymaros works were designed to be put into opera-
tion when the installations at Gabtikovo were operating in peak-load
time. And it is apparent from the various earlier projects that, for many
a year, the possibility of constructing the works on Czechoslovak terri-
tory alone had not been ruled out. Those details, relating to the context
of both the Project and the present dispute, explain what was at stake,
without however constituting a justification of the Hungarian decision.
From the legal point of view, the conclusion of the Budapest Treaty
renders these discussions nugatory. The only certainty stems from the
fact that the Hungarian decision to suspend took shape in an atmosphere
of much suspicion and mistrust and was a well-premeditated act.

In my opinion, the Hungarian decision did not constitute the cause,
but the ground or motive taken into consideration by the Czech and Slo-
vak Federal Republic in order to justify its subsequent conduct. Can it
for all that, in law, be considered as being the source from which the sub-
sequent wrongs came into being? A reply to that question must take into
account the strategy of raising the stakes in the context of the pressure/
negotiations game. First of all, the factual chronology is unfavourable to
Hungary if one considers the sequence of events in terms of linear succes-
sion. However, with the passage of time, the links of causality with the
initial wrong fade and weaken whereas the conduct of each side escalates
more and more. Thus, in the present case, there was reason to determine
the causal nature of the unlawfulness inherent in the Hungarian conduct
described in paragraph 1 A of the dispositif. If we consider the question
which forms the subject-matter of the second paragraph in terms of the
relations between the two Parties, it is the facts and wrongs seen as a
whole that should be taken into consideration; it is therefore difficult, in
the absence of a presumption of responsibility, to consider the unlawful-
ness of the commissioning of Variant C as the direct consequence of the
Hungarian decision of 1989. It seemed necessary to me however to dis-
pose of this preliminary question as a matter of logic; that being so, the
intersection of wrongs was the crux of the second question.

The inconsistent nature of the conclusion reached by the Court, in
operative paragraphs 1B and IC (para. 155), shows, if it needs dem-
onstrating, the artificial nature of the distinction between “proceeding to
the provisional solution” and its “putting it into operation”. This distinc-
tion might be justified if the theory of approximate application or that of
damage limitation were based on treaty law. The Court rightly rejected
the arguments based on these principles, which may find their place in
constructs of domestic law within a system of presumption of liability.

Once, though, the Court has accepted the intersecting nature of the
wrongs committed by the Parties, the distinction between the construc-
tion of Variant C on the one hand and putting it into operation on the
other is purely artificial in the context of the pressure/negotiations rela-
tionship game.

170
GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. RANJEVA) 174

The divisibility of Czechoslovakia’s conduct according to the Judg-
ment is said to be based on the use in the Special Agreement of the copu-
lative conjunction “and” in order to express the link between the two
stages of process of accomplishment of its decision. However, the link
ensured by the conjunction, from a grammatical point of view, is char-
acterized by the fact that the elements of the process are of the same
nature, and also by the immediacy of their succession. In those circum-
stances, contrary to what the majority of the Court presumes, and the
consistent attitude of Czechoslovakia bears this out, there has never
been, in its plans, any question of not putting Variant C into operation
once the decision to proceed to it had been taken. A continuing act seems
the most relevant characterization, both as regards the general sequence
of events (see above) and the overt behaviour of Czechoslovakia and then
of Slovakia.

For in order that the distinction made in the Judgment be founded,
there must actually exist in advance an equipollence between “proceeding
to the provisional solution” and “putting it into operation”. That is in
order to avoid one of the elements being absorbed by the other. How-
ever, the Czechoslovak decision is neither meaningful nor significant
unless the subsequent course of events leads to a single result: the putting
into operation of Variant C, the so-called “provisional solution”.

On consideration, and contrary to the analysis in the Judgment, the
unlawfulness of Czechoslovakia’s conduct cannot be limited to the mere
putting into operation of the “provisional solution” because of the status
of the Danube in international law. I cannot subscribe to the idea that
territorial sovereignty confers on a State the faculty of altering unilater-
ally the use of an international watercourse whose legal régime has
formed the subject-matter of an international treaty. In these circum-
stances, it is not the construction or the non-construction of works on the
territory of one or the other Party per se nor solely the diversion of the
course of the Danube which constitute the only breaches of the obliga-
tions under the 1977 Treaty. The fact of substituting and implementing a
national project in place of a joint international project is a serious con-
travention of the provisions of the Treaty of Budapest. Limiting the sanc-
tion for unlawfulness to the factual consequences of the breach of inter-
national obligations but not to the breach itself represents “a precedent
with disturbing implications for treaty relations and the integrity of the
rule pacta sunt servanda” (see Judgment, para. 114). These considerations
explain the validity of the proposition in Article 25, paragraph 1, of the
International Law Commission Draft Articles on State Responsibility,
on unlawfulness of a continuing character:

“The breach of an international obligation by an act of the State
having a continuing character occurs at the moment when that act
begins. Nevertheless, the time of commission of the breach extends
over the entire period during which the act continues and remains
not in conformity with the international obligation.”

171]
GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. RANJEVA) 175

In the final analysis, how can one justify the unlawfulness of Variant C
solely in terms of its being put into operation, when there is no legal
foundation in the 1977 Treaty for this solution, in the opinion of the
Judgment, once the Court has dismissed the arguments of approximate
application and obligation to limit damage, as well as the proportionality
between the wrong committed by Hungary and the commissioning of
Variant C?

(Signed) Raymond RANIJEVA.

172
